DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is in response to amendment filed 12/7/2021.

Allowable Subject Matter
Claims 1-3, 5-13 and 15-22 are allowed.

The following is an examiner’s statement of reasons for allowance: Applicant’s invention is drawn to a data placement managing method for reconstructing configurations of existing system to ensure reliable and effective management of data displacement (i.e., the data placement managing method involves storing the raw data in a first storage system to form a raw copy in response to receiving a backup request for backing up raw data, and metadata is stored in a blockchain system  in a second storage system to form a metadata copy, wherein the first storage system and the second storage system are independent storage systems respectively provided by a first vendor and a second vendor respectively and the raw data is managed by using the raw copy and the metadata copy).
inter alia, a method and device for managing data placement with a structure as defined in the specification (pages 6-11) including storing the metadata in a blockchain system in a second storage system so as to form a metadata copy, the first storage system and the second storage system being independent storage systems provided by a first vendor and a second vendor respectively; and managing the raw data by using the raw copy and the metadata copy; wherein managing the raw data by using the raw copy and the metadata copy comprises: in response to receiving a recovery request for the raw data, obtaining the metadata copy from the second storage system; generating metadata based on the raw copy; and managing the raw data based on the metadata copy and the generated metadata. These limitations, in combination of remaining claimed limitations, are neither taught nor suggested by the prior art.
Accordingly, Applicant’s claims are allowed for these reasons and for the reasons as recited in Applicant’s arguments filed 12/7/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUO H LI whose telephone number is (571)272-4183. The examiner can normally be reached Mon. Tue. and Thurs. 8:00-4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUO H LI/Primary Examiner, Art Unit 2133